FILED
                            NOT FOR PUBLICATION
                                                                            OCT 19 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MIDLAND INNOVATIONS, NV,                         No.   15-16015

              Plaintiff-Appellee,                D.C. No. 4:07-mc-80257-CW

 v.
                                                 MEMORANDUM*
WEILAND INTERNATIONAL INC.;
WEN WANG,

              Defendants,

HONGDI REN,

              Real-party-in-interest,

 and

WEIPING CHEN,

              Real-party-in-interest-
              Appellant.



MIDLAND INNOVATIONS, NV,                         Nos. 15-16016

              Plaintiff-Appellee,


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                          1
 v.                                             D.C. No. 4:07-mc-80257-CW

WEILAND INTERNATIONAL INC.;
WEN WANG,

              Defendants,

WEIPING CHEN,

              Real-party-in-interest,

 and

HONGDI REN,

              Real-party-in-interest-
              Appellant.


                    Appeal from the United States District Court
                      for the Northern District of California
                     Claudia Wilken, District Judge, Presiding

                       Argued and Submitted April 21, 2017
                            San Francisco, California

Before: SCHROEDER and RAWLINSON, Circuit Judges, and LOGAN,** District
Judge.

       Weiping Chen (Chen) and Hongdi Ren (Ren) appeal the district court’s

orders authorizing the sale of Chen’s house and denying Chen’s third-party claim

in connection with efforts by Appellee Midland Innovations, NV (Midland) to

       **
              The Honorable Steven Paul Logan, United States District Judge for
the District of Arizona, sitting by designation.
                                         2
       collect on a judgment against Chen’s spouse, Wen Wang (Wang), for patent

infringement damages. We review de novo. See Brunozzi v. Cable Commc’ns,

Inc., 851 F.3d 990, 995 (9th Cir. 2017) (holding that issues of state law are

reviewed de novo). We have jurisdiction under 28 U.S.C. § 1291 and affirm.

      The district court properly determined that the house was subject to the

judgment lien under California’s title presumption. See Cal. Evid. Code § 662

(“The owner of the legal title to property is presumed to be the owner of the full

beneficial title. This presumption may be rebutted only by clear and convincing

proof.”); Cal. Civ. Proc. Code § 720.360 (“At a hearing on a third-party claim, the

third person has the burden of proof.”).

      Chen failed to carry her burden of rebutting the title presumption by clear

and convincing evidence. See id. The district court acted within its discretion in

concluding that Chen’s proffered evidence was unreliable. See NewGen, LLC v.

Safe Cig, LLC, 840 F.3d 606, 612 n.1 (9th Cir. 2016) (holding that “the district

court is free to consider new evidence at its discretion”).

      That Chen and Wang conveyed legal title of the house to Ren in exchange

for $300,000 does not rebut the title presumption or eradicate the judgment lien.

See In re Marriage of Broderick, 209 Cal. App. 3d 489, 496 (1989) (observing that

“the presumption cannot be overcome solely by tracing the funds used to purchase


                                           3
the property, nor by testimony of an intention not disclosed to the grantee at the

time of the execution of the conveyance.”); Cal. Civ. Proc. Code § 697.390.1

          Because the house was owned by Chen and Wang when the abstract of

judgment was recorded, the house remained subject to the lien after the partial

transfer of ownership interest to Ren. See Civ. Proc. § 697.390 (noting that an

interest in real property that is transferred or encumbered remains subject to the

lien).2

          AFFIRMED.




          1
              Section 697.390 provides in pertinent part:

                  If an interest in real property that is subject to a judgment
                  lien is transferred or encumbered without satisfying or
                  extinguishing the judgment lien: (a) The interest transferred
                  or encumbered remains subject to a judgment lien created
                  pursuant to Section 697.310 in the same amount as if the
                  interest had not been transferred or encumbered.

Id.
          2
        We decline to consider issues raised for the first time on appeal. See
United States v. Williams, 846 F.3d 303, 311 (9th Cir. 2017), as amended
(recognizing “a general rule against entertaining arguments on appeal that were not
presented or developed before the district court”) (citation and internal quotation
marks omitted).
                                               4